UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7956



GARY D. BUCKOM,

                                              Plaintiff - Appellant,

          versus

SERGEANT SMILEY,

                                               Defendant - Appellee,

          and

CHARLES HILL; LARRY S. DAVIS; CHARLES CREECY,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-688-H)

Submitted:   March 21, 1996                 Decided:   April 12, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gary D. Buckom, Appellant Pro Se. Jane Ray Garvey, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Buckom v. Smiley,

No. CA-93-688-H (E.D.N.C. Nov. 1, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2